TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00641-CR




David Hoover, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. 3040865, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant's brief on appeal was originally due February 13, 2006.  On counsel’s
motion, the time for filing was extended to April 14, 2006.  No brief has been filed on appellant's
behalf and no further extension of time for filing has been sought.
Appellant's counsel, Ms. Connie J. Kelley, is ordered to file a brief in appellant's
behalf no later than May 26, 2006.  No further extension of time for filing this brief will be granted.
It is ordered April 28, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish